UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. July 31, 2015 (Unaudited) Common Stocks98.5% Shares Value ($) Automobiles & Components1.0% Delphi Automotive 44,914 3,506,885 Tesla Motors 21,500 a 5,722,225 Banks7.1% Bank of America 578,249 10,339,092 Citigroup 312,476 18,267,347 JPMorgan Chase & Co. 347,687 23,826,990 PNC Financial Services Group 35,432 3,478,714 Regions Financial 239,068 2,483,917 Wells Fargo & Co. 133,730 7,738,955 Zions Bancorporation 51,305 1,600,203 Capital Goods6.7% Danaher 74,837 6,852,076 Honeywell International 182,782 19,201,249 Northrop Grumman 13,417 2,321,275 Owens Corning 69,942 3,136,899 Precision Castparts 22,929 4,469,321 Raytheon 90,628 9,886,609 United Technologies 172,973 17,350,922 Consumer Durables & Apparel2.1% Hanesbrands 126,075 3,912,107 Lululemon Athletica 52,254 a 3,284,686 NIKE, Cl. B 65,005 7,489,876 Under Armour, Cl. A 50,298 a 4,996,100 Consumer Services1.5% Carnival 151,678 8,082,921 McDonald's 64,586 6,449,558 Diversified Financials7.3% Ameriprise Financial 41,160 5,172,577 Berkshire Hathaway, Cl. B 42,514 a 6,068,448 BlackRock 13,810 4,644,579 Capital One Financial 81,412 6,618,796 Charles Schwab 118,827 4,144,686 Goldman Sachs Group 57,015 11,692,066 Intercontinental Exchange 29,561 6,741,090 Morgan Stanley 196,790 7,643,324 TD Ameritrade Holding 133,936 4,919,469 Voya Financial 238,721 11,207,951 Energy6.9% Anadarko Petroleum 76,665 5,700,043 EOG Resources 135,264 10,441,028 Occidental Petroleum 319,542 22,431,848 Phillips 66 117,323 9,327,178 Schlumberger 217,180 17,986,848 Food & Staples Retailing2.1% CVS Health 177,494 Food, Beverage & Tobacco8.0% Archer-Daniels-Midland 87,966 4,171,348 Coca-Cola Enterprises 254,098 12,979,326 ConAgra Foods 229,708 10,120,934 Kellogg 56,839 3,761,037 Molson Coors Brewing, Cl. B 47,687 3,392,453 Mondelez International, Cl. A 246,469 11,123,146 PepsiCo 266,968 25,722,367 Philip Morris International 48,464 4,145,126 Health Care Equipment & Services4.2% Boston Scientific 326,461 a 5,660,834 Cardinal Health 74,266 6,311,125 Diplomat Pharmacy 34,910 1,612,144 McKesson 31,522 6,952,808 Medtronic 82,015 6,429,156 UnitedHealth Group 104,915 12,736,681 Household & Personal Products.7% Estee Lauder, Cl. A 75,124 Insurance3.2% American International Group 147,801 9,477,000 FNF Group 56,806 2,220,547 Hartford Financial Services Group 99,616 4,736,741 Marsh & McLennan 94,243 5,460,439 Prudential Financial 98,999 8,747,552 Materials3.6% Dow Chemical 132,422 6,231,779 Martin Marietta Materials 76,874 12,055,381 Mosaic 88,811 3,813,544 Packaging Corporation of America 48,416 3,427,369 Potash Corp of Saskatchewan 81,317 2,210,196 Vulcan Materials 66,797 6,079,863 Media4.5% AMC Networks, Cl. A 63,962 a 5,386,880 CBS, Cl. B 88,933 4,755,247 Cinemark Holdings 85,155 3,360,216 Comcast, Cl. A 130,027 8,114,985 Interpublic Group of Companies 515,611 10,982,514 Omnicom Group 63,682 4,653,881 Twenty-First Century Fox, Cl. A 64,939 2,239,746 Viacom, Cl. B 62,439 3,559,023 Pharmaceuticals, Biotech & Life Sciences10.5% AbbVie 161,731 11,322,787 Alexion Pharmaceuticals 35,798 a 7,067,957 Allergan 25,953 a 8,594,336 Biogen 28,129 a 8,966,963 Bristol-Myers Squibb 138,584 9,096,654 Eli Lilly & Co. 71,380 6,032,324 Illumina 29,800 a 6,535,140 Mallinckrodt 33,814 a 4,191,583 Merck & Co. 162,386 9,574,279 Pfizer 421,145 15,186,489 Regeneron Pharmaceuticals 11,234 a 6,219,816 Vertex Pharmaceuticals 51,525 a 6,955,875 Real Estate.6% Communications Sales & Leasing 263,076 Retailing4.9% Amazon.com 29,565 a 15,851,275 Dollar Tree 78,987 a 6,163,356 Home Depot 61,875 7,241,231 Kohl's 30,146 1,848,553 Priceline Group 7,236 a 8,998,472 Ulta Salon Cosmetics & Fragrance 39,302 a 6,525,311 Semiconductors & Semiconductor Equipment2.0% Applied Materials 258,418 4,486,136 Avago Technologies 34,220 4,282,291 Microchip Technology 83,622 3,582,366 Texas Instruments 126,164 6,305,677 Software & Services11.9% Accenture, Cl. A 31,656 3,264,050 Adobe Systems 58,412 a 4,789,200 Akamai Technologies 68,005 a 5,216,664 Cognizant Technology Solutions, Cl. A 99,301 a 6,265,893 Facebook, Cl. A 169,552 a 15,939,583 Fortinet 91,164 a 4,352,169 Google, Cl. A 17,146 a 11,273,495 Google, Cl. C 15,820 a 9,897,150 Intuit 49,604 5,246,615 LinkedIn, Cl. A 18,249 a 3,709,292 Oracle 402,302 16,067,942 salesforce.com 102,732 a 7,530,256 ServiceNow 17,230 a 1,387,015 Splunk 43,419 a 3,036,725 Visa, Cl. A 199,315 15,016,392 Technology Hardware & Equipment6.5% Apple 331,065 40,158,184 Cisco Systems 650,632 18,490,961 Hewlett-Packard 90,627 2,765,936 Telecommunication Services2.3% AT&T 359,710 12,496,325 Verizon Communications 190,165 8,897,820 Transportation.7% Delta Air Lines 46,216 2,049,217 FedEx 26,009 4,458,463 Utilities.2% NRG Yield, Cl. A 59,478 1,172,311 NRG Yield, Cl. C 59,478 1,147,331 Total Common Stocks (cost $724,965,442) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,227,922) 10,227,922 b Total Investments (cost $735,193,364) % Cash and Receivables (Net) .4 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $208,603,849 of which $228,300,200 related to appreciated investment securities and $19,696,351 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.9 Pharmaceuticals, Biotech & Life Sciences 10.5 Food, Beverage & Tobacco 8.0 Diversified Financials 7.3 Banks 7.1 Energy 6.9 Capital Goods 6.7 Technology Hardware & Equipment 6.5 Retailing 4.9 Media 4.5 Health Care Equipment & Services 4.2 Materials 3.6 Insurance 3.2 Telecommunication Services 2.3 Consumer Durables & Apparel 2.1 Food & Staples Retailing 2.1 Semiconductors & Semiconductor Equipment 2.0 Consumer Services 1.5 Money Market Investment 1.1 Automobiles & Components 1.0 Household & Personal Products .7 Transportation .7 Real Estate .6 Utilities .2 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 927,076,804 - - Equity Securities - Foreign Common Stocks+ 6,492,487 - - Mutual Funds 10,227,922 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
